Title: From George Washington to Brigadier General William Smallwood, 12 February 1779
From: Washington, George
To: Smallwood, William

sir
Head Quarters [Middlebrook] 12th Feby 1779.

Upon considering the contents of your letter of yesterdays date—it appears to me proper that they shd be communicated to Baron de Kalb.
I give you notice of this in compliance with your request that you may have an opportunity of transmitting him a Copy—I will only remark that there are some general Reflections at the close of the letter which were perhaps better omitted—if you agree with me you will send me a Copy without that addition.
I should be glad to have both done this day. I am &.
